DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings as submitted by Applicant on 12/06/2021 have been accepted.


	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of the aforementioned United States Patent number 10,740,354 obviates the language of the pending claims as currently written.
The invention as recited in the pending claims are a system and method of controlling distributed databases.  As recited in at least independent claim 1 of the pending application, the method is configured to receive sales data, determining from said sales data a performance rating, querying said performance rating for each of the distribution channels, and adjusting inventory pricing and reallocate inventory between distribution channels based on said ratings.  
(which was also assigned to Allotz.com Limited at the time of invention) also recites at a system and method for managing inventory allocations (see at least Abstract, US 10,740,354). For example, at least claim 1 recites A computer-implemented method for managing inventory allocations, the computer-implemented method comprising: receiving sale data, the sale data relating to a sale, in a time period, of inventory allotments allocated to respective distribution channels; upon receipt of the sale data, processing the sale data to obtain performance data relating to sales performance the respective distribution channels in the time period by calculating a performance rating for each channel, the performance rating being a function of at least a proportion of a number of allotments sold in that channel in the time period relative to at least one of: a number of allotments allocated to that channel for sale; a number of allotments available for sale in the channel; and a total number of allotments sold across the respective distribution channels in the time period; and using the performance rating in near real-time, carrying out at least one: adjusting a price for which inventory allotments allocated to at least that respective channel is to be sold; and re-allocating inventory allotments to or from at least that said respective channel from or to other channels.” (see at least independent claim 1 of US 10,740,354).  
	The examiner submits, that although the claims as currently recited in the pending claim are not identical to those recited in US Patent 10,740,354, the language of the claims as disclosed in the aforementioned patent at minimum obviates the language of the claims as recited in independent claims 1, 30, and 31, and the claims that depend therefrom.    Based on the reasoning as recited above, the examiner submits that the language of the pending claims is at minimum obviated by the language of US Patent No 10,740,354, and because the pending application and the aforementioned patent were commonly owned at the time of invention, that a Terminal Disclaimer is necessary to overcome the pending rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.